REILLY, P.J.,
On June 13, 1976, plaintiff above-named was injured in an automobile accident and made application to defendant insurance company under the provisions of the Pennsylvania No-fault Insurance Act of July 19, 1974, P.L. 489, 40 P.S. §1009.101 et seq. On the form required, plaintiff stated that she had no insurance of her own, but that she did own an automobile registered in Maryland. Defendant insurance company, in examining the records of the State of Maryland, found that on March 31, 1976, plaintiff certified that she was covered by insurance as required by the laws of Maryland, and further certified that her vehicle would be continuously insured as prescribed by law. In fact, coverage under said policy had terminated March 16, 1976, for non-payment of premium and this information was transmitted to defendant above-named by letter dated April 20, 1977. This suit in assumpsit to recover under the No-fault laws of Pennsylvania was commenced by plaintiff on April 7, 1977.
On July 19 of that year, defendant paid the amount demanded, less $330 for attorney’s fees, and plaintiff now seeks to recover this amount. With regards to the above, this court is of the opinion that, under the statutes of the Commonwealth, this court has the authority to award attorney’s fees to plaintiffs attorney, and that the delay in pay*312ment of benefits here cannot be charged to plaintiff.
Wherefore, the court enters the following
ORDER
Now, June 9, 1978, following hearing into the above-captioned matter, it is the order of this court that judgment be entered in favor of plaintiff and against defendant in the amount of $330 as counsel fees due and owing.